Name: Decision of the EEA Joint Committee No 20/1999 of 26 February 1999 amending Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: business classification;  environmental policy;  European construction;  management
 Date Published: 2000-06-22

 Avis juridique important|22000D0622(05)Decision of the EEA Joint Committee No 20/1999 of 26 February 1999 amending Annex XX (Environment) to the EEA Agreement Official Journal L 148 , 22/06/2000 P. 0045 - 0045Decision of the EEA Joint CommitteeNo 20/1999of 26 February 1999amending Annex XX (Environment) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex XX to the Agreement was amended by Decision No 105/98 of the EEA Joint Committee of 30 October 1998(1);Whereas Council Directive 97/11/EC of 3 March 1997 amending Directive 85/337/EEC on the assessment of the effects of certain public and private projects on the environment(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following shall be added in point 1 (Council Directive 85/337/EEC) in Annex XX to the Agreement:", as amended by:- 397 L 0011: Council Directive 97/11/EC of 3 March July 1997 (OJ L 73, 14.3.1997, p. 5)."Article 2The texts of Directive 97/11/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 27 February 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 February 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 197, 29.2.1999, p. 57, corrigendum OJ L 226, 27.8.1999, p. 44.(2) OJ L 73, 14.3.1997, p. 5.